Citation Nr: 0515747	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a claim for service connection for lumbar myositis 
claimed as a back condition.  The veteran was sent notice of 
the decision on March 29, 2002, and submitted additional 
evidence with a formal application form in February 2003 
which the Board construes as constituting the Notice of 
Disagreement (NOD) in this case.


REMAND

The veteran presented for treatment of low back pain in March 
and April 1971.  In April 1971, he was given an impression of 
an acute lumbosacral (LS) sprain with treatment that included 
a bed board.  He reported "[r]ecurrent back pain" on his 
January 1972 separation examination, but his physical 
examination at that time indicated a "NORMAL" clinical 
evaluation of the spine.  The available medical evidence 
first shows treatment for lumbar spine pain many years after 
his discharge from service.  His private physician offers a 
diagnosis of low back pain with myositis, x-ray examination 
indicates a probable spondylosis with grade I listhesis at 
L5-S1, and computerized tomography (CT) scan indicates disc 
bulging at L5-S1 and L4-L5.

The veteran claims continuity of low back pain symptomatology 
since service, and his treating physician opined in a 
February 2003 statement that the veteran currently has the 
"same symptoms relative to military service."  See 
38 C.F.R. § 3.303(b) (2004).  The Board finds medical 
examination and opinion is necessary to decide this case in 
order to determine whether any currently manifested lumbar 
spine disability had its onset in service, or alternatively, 
is related to event(s) in service.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the veteran's complete 
VA clinic records since October 2001.

2.  After the receipt of any additional evidence, 
the veteran should be afforded VA examination for 
the purpose of determining the nature and 
etiology of any currently manifested lumbar spine 
disability.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review.  Following 
examination, review of the claims folder and 
obtaining relevant history from the veteran, the 
examiner should be requested to express opinions 
on the following questions: 
		(a) What is the diagnosis, or diagnoses of 
any current lumbar spine disability; and 
		(b) Whether it is at least as likely as not 
(i.e., probability of 50 percent or more), that 
any currently manifested disability of the lumbar 
spine (1) existed during active service, or (2) 
is otherwise related to event(s) during active 
service?

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


